Case 7:18-cv-00161-O Document 20 Filed 02/27/19 Page1ofii1 PagelD 65

 

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURE 2% DISTRICT OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS FILED

 

 

 

 

 

 

 

WICHITA FALLS DIVISIO
FEB 27 2019
RICHARD LOUIS. BUTLER, JR.,
TDCJ No. 2123250,
Plaintiff,
¥. Civil Action No. 7:18-cv-161-O

UNKNOWN DEFENDANT,

6G? GOD SGD UO? GOD GOD COD COD GOD CO?

Defendant.
PLAINTIFF’S ANSWERS TO THE COURT’S QUESTIONNAIRE

QUESTION NO. 1: State all facts known to you that you rely on to establish that E.
Holmes violated your federal constitutional or statutory rights. Be specific in identifying all conduct
on the part of this Defendant that you claim demonstrates such a violation.

ANSWER: W ar Dew E. Wolmes ceFu $se5 consta n thy Fo help me and

cr by assisting me aso Tramatized Transnenaeced -~biseyua |
Mental Health pati ent Canmate) who has uncontrollable, untemembered,
Very Violent biaclé-out assaults Roarwst cell- mates (cellfes) ts be
Pinced ON A permanent sivale cell Restrfetion While jx the yexras
De partment oF Criminal Sustice Tystitubbems because oF my
ConStant complaint of a Sexual Assault uthlle IN prison that
Causes mets be tramatized as well phe Seif- Defewse Murder
Char se oF a Well Rvowm Child Molester that was Very vistent
Living * my Dallas Housing Authorities Apart ments 4h ot
cabse- ye le Some Te pel aoa.

 

As a Warden fF. Holmes does Not assist me with the serious medical
issues Witha providec Marela ODAL refusing +> Tenew the
dry skin Lotion 2 have beew recieving For the past A years as zr
have Very bad, itehy and irritate 4 dry sKin- ANo “aw Doetoc a .
Fear y/ CHUK WukuU preseribed it For me at the CoFFields wmit
because oF my badsKin. A Nurse Josie smith GR.N. Heips>
provider Martc\a ODAL deny So mawy Jnmates Their Lotions ans

othec med\ cal treatment as they hate “Tran Sgendered and

lb\sexnal and AN IWmeates

——————

ee aE,

E. Holmes does Not enForce the Kitchen Workers or Kitchew oF Filcecs
+o Feed AS AD. GE Transgendered, Bisexual ANS Hay inmates the
correct portions OF Food that We ate Suppose ta have. All inmates
IN The 1S Builbing Section E wiil testi fy to that.
Question No.l; AnSwecs ans Ceplies cin \ ec no 2-11-14
cV- L&l-

Case 7:18-cv-00161-0 Aighapehy Zoey sied 02/27/15 ' ‘Page 2 of 11, Pagel €6 on
| ; cla o
LEE. Holmes ignores of re Fuses te allow Al * oP ther who fs Not

T-b0 Request to use the telephowe To CoN My re ausay te
healthy ot well at this time because MY *% a 4; replacement
op be with (Desus Christ) and She Dust ho ‘¥
Surgeries.

S. E. Holmes janotes my req west to have the m-esleal annie
Stop taken My money From my LN mate “Trust arth cant te
Tama CHranic cate patient Who had ONY Fallow oo L ade
, 4.1 x Loh ve ™ money reFun 2
os Fivally contacted Somebody T a 1 . . -

6. During a ia. e-c. Review Mr. E. Hol rae told me he be ee ee je ey
complaint of a Sexual Assault \w prison ana thot = oN | *e im
Wearing atesses. He said thot to me a+ my W-e-e Review at he
O>tensed awd DZD saw him turn his audleo tape recorder of F but
N. Davis and Capta\n Reitsma heard him Say thot. & Will hold w
King James Versfon Bible to the Honorable United States District
Courts oF Fice of the Clerk Nocthecn District of Teras court
before the Howerable United Stactes Dictel et Wade Racd Olea NNOr
ANS False my Maht hand +r the matter at any day or time.

1. EB. Woimes iquores Me about my complaints oF the maiiRoom
PeFus lg + allow Me to have Spiritual Cristian prayec cloths as
i+ is wot iNegal to have as aw lwmate, And a CHelstan Church
member mailed i+ +o me.

%. E. Holmes Ce Fuses +3 enFocrce of Urae +he Mainte vance departme wt
to turn the air conditioner awd vents oF F. As Jt js sv cald Ju the
Ja Builbing © secHow Ceils +h at Yor CAN S€e Your OWN breath -

Gj. Tam alway s dewied com municetion With Wathen E. Holmes and
Never allowed Ta be able +o. tallte to him about my permanent Single
cei Restriction While IN Texas Department of Crimfwal Justice

SwstHutiows For my mental Health tramatiaadtiows, Gear, Sexual

A ssaul)+ experience, Sehual TrawSoendeced bisexual preferences

AS Well as Seilf-DeFerSe Murer charge .

lo. Wacden E. Holmes banores Or TreFuses AaSSIStANCe With enforcing
ANS EF LUT ans Chaplain Lawler ands Chaplain Redwine to come and
pray with Me of a\law Me to Ad ty church as Dama CHristfanw
maw Who belleves In Christ Desus whole Heartedly. Awd Lm
Tryies Te Live a LiFe Where a am practicing to be Free of

DIN aNd IMmocalsties. And by Not belng able to He to Chucch of

Speak WIth a Chaplaly here IN AG-SEG d\sconrages mMe Very

much Sod-
Case 7:18-cv-00161-O Document 20 Filed 02/27/19 Page 3of11 PagelD 67

QUESTION NO. 2: State all facts known to you that you rely on to establish that N. Davis
violated your federal constitutional or statutory rights. Be specific in identifying all conduct on the
part of this Defendant that you claim demonstrates such a violation.

ANSWER: N.DAvis ceFuses constantly te help me andor by assisting
Me 05 0 Yramotized ‘Veansgendeceds-biseyual mental Health potleat
LS vmate) Who has uwe ONT roll able, uNtemembered, Very Viele wt blac aut
Sintple ae AGRI ST cell - Mates ( cellies) +. be:
’ Mie Ce Wes rletls Lt ‘ . \ .* i
Dastice FJ. ee arian Wile In the Jeras Department oF Criminal
. : NSti tutions because oF ah. gp ot i
Sexual Assault co, AEE Oh My CONSTANT Complalwt of a
nS Well the aie pel son Hh et CAUSES Me To he tramatleed
é hid Mol of 2€ ‘De eNSe murder Char ge of A Well K vowNn
ester that was very vielewt Liviva Vu. ee
BRurthori ties | ivivg IN MY Dallas Housing
Ww ory Tyes Apartments tha Caursead mM j ; ‘
tne nnn AR rs To Cone +) pri Son,
N. Davis dees Not ass isF me with the Serie Ctr
Povider Marcela ODAL ref . SSO S Medical
have betel ra ao kag Fa Tenew The dr
\+ \ \ ‘ he LN rac +h». past ok years
ee aN Irtitated | Vv: i
eteser{lbad }-4 “ory skin. Awd wo Doc
FP ifs IT Fer Me at the Cy PFfeile west t
WK Nuff se Dosie Smf4l ; / ) retas AN, T because oF my na 1. skKiw_
‘ / c : ~ bs ; i + ri . :
Mowy INM ate s thei Le le provieec Marcia ODAL de vy Se
__ eit a tows A et 4 i; . :
uaa hate ican sgen ANG OT her Medical treat ent as

aes Jende rd. bf. ' ’
N, Davis dyes Not Tere bet ond bise Ae awe ay INMATES:
to Feel WForce the Kitchen wockers of Rilther cRE
1 & AD.SEG Tp Ri ers 0¢ Kitchen oF Ficers
» corte b i Mise
We ee por Tionts at jee awe gay [wmates
Ad mates iw the )2 Ww a He apes $e have. All
“Davie Vane E will tesire ae
- oe ah lanores or Tefuses j nie a TIE he th et Fact.
60 Request 3 use the Sal wean

he a \ thy or

placed ON A permanent

 

ETRY Poe

 

lssues With a
. 4 SIGi N Medicated LoHaw
7 aS son n Very bad,

tor 2 Feawy! CHuk

iw Als tA

ANSoeN dered
YS OF Food 4h
Building Sect

o

ame

olio Ld Mme wA S ss

' . “ we epee

Well af thir bPhene Te call

- + tg , i= } ee : . a

uaa +o eh. be with ( Desus CHetst) aa) my Fother Dust past

Leplace ment Surgeries awh can mot dcive te ct, DMst had a
co. ee a te e vo Come Fee e =

N. Davis igweces my request doy eee et LH Me.

to Step taken my money En lave The Medical de one
: ai I , ee my ZN rat a PACT RM ew +

_ oy Chronic CAVE. poh ent Wwhs hh 1. a 4ST Fans Accaunt as

AN 4 N. Davis with Net call the CoPFrelt fe on] Follow-up Visits

To Tell them that a Medical D Shes ARS Me Lhe De

wie PAone call ApoNn ~
“| Mother whe Is pret

HI p

 

 

“ . . itecte aa f a / Partment
SHA allowing Medical at there ¢ ec) Narved Bobby Rucws fis
fi | } é Co Felds urd Pre dleat |
To Keep Withdicawing Money From my Attéowwt e+ < feal Departmewt
= . 7 a '
the riest +|me- ee he corrected (4
AaN9-)4 Richard Louls Gutleeae

Cwil Action oO

“VYDeF No. 2123250 .
- eR cy- lel-o

Du
Ounesticn No A! AnSwees and replies clvcl AeHew Ne
Case 7:18-cv-00161-O Documégt nor Sried pAiatiyo> “Page Thi ir PayelD be .
at my Story should ave

During a Wc. c. Review N.Davis told me Th € XT Need SAFe peisens

; L £e6 = | does net Feel as i'l a
eee eee she 1a wot oclug. fe recommend that Z hove thet
portectien because thete js to many Inmates Tey ing Te oer i | ty or

oars Warhen E.Holmes ridicule Me For beiwg @ Tran sgen ee om
mental Health \nmate and Dust smiled, When E.Helmes roel . “
Wearing dcesses- E.Hoimes said that Fo Me ot | Maen Ss Bee and

he tucned Ais audlo tape Cecorhec of F bur Captain Reitsma heard
Aim Say thot. “ZL Will hold a ing Dames Version Bible to tre Honerable
United States Distefet courts of Fice of the Clerk Northecw District
of Teras Court before the Howcrable United States Dis trfet Dudge

Reed O'conMor awd Calse my rlaht hawd to the Fact at any day octme

N, Davis igneres Me about my complaints oF the rrall .
AaNWow Me to have S pirit wal
INeagal to have as aw )Nmate
to me,

Room relus Cig to
CHristlanw prayer eloths as j+ fs aoa.

Ana a CWeistlaw Church Member Mailed i+

a tt,

N. Davis refuses Ts enFarce or Ue she | whe
the alr condrtiower and vewts EE Ae Tee es department te fac
E Sectien Cells thot You CaN See Your aime bee hs IN the IABuiiding
aL ar alway s denied communicat en lu —
| be dble to taile te him about m
iN Textas Deport ment oF Crimin
Health tram atizations Fear, s
“Tran syeN bere
Charge.

ly N- Davis awd , /
ag Hea Never allowed Lo
4 pee manent Simale cej| Restri. owed +,

: " Ctlon whi
alk Dustice ZN Stitutfows ,

For m hea (
Manta(
é bis cheal Assault experience, Sey ,
iserxual preFere pce RS W ue
S as Well aS SEIF -DefFew Se. Murde
cer
N.Davis ignores or reFuses ASSistance with
Chaplain Lawlor and Chaplain R

edwine Te Co

wForelng ANd of ug

“Ne Me Te D0 To church as Dam a Cbeiatne a Pray With pe 2iN 5
Tish Seses Whole Heartedly. Awd Im tryjug dy 9 UA? believes Iw
ar practicing ty be Free of Ting ana t 9 & Li

ve & Life wy

3 “7 hec
'Sceurages Mm peak With a Chaplain A iJ

ek MS Very much go, PAIN Mere IN AG, SEG,
Case 7:18-cv-00161-O Document 20 Filed 02/27/19 Page5of11 PagelD 69

QUESTION NO. 3: State all facts known to you that you rely on to establish that Captain
Reitsma violated your federal constitutional or statutory rights. Be specific in identifying all conduct
on the part of this Defendant that you claim demonstrates such a violation.

ANSWER: Coptovss Reit smo refuses Constantly to help me and or by
ASSisting Me ASS Tramatized Tran sgendeced- bisexual mental Health
Patient Ca wmode) Who has wuncontrellable, ANPFeEmMe mbered, Very Viclent
© o 4

black-outs and assaults against cell-mates (Ceilies) to be placed ona
Permanent Sin

Ctra lwal at oh Cell Restriction While iw the Teka S Department oF
e OW He oe teow e 4 z , . 1 4

Sei +he r\G -3s Me To be Ar Py
Well the Self - De Fense meatier eh e Tra atized as

A / ; eae ArAe oF a Well K wow Child mol bie es
s it . : y bi ila Molestec
es Very Voslealt Living iv my Dallas Housing Authorntes :
partments that caused Me ty Come +o prison
peories feitsma does wet arte tag with the Seriews medical TROT Cae
, ino aad few “ a ith o
NONe. heen recieving For yen? iy ts — The dry sikin mMedleated Lotiow FT
AN e ei tate db diy skin. ws te Doctor +e AS J. have Wer bad, itchy ,
or Me at Fhe CoFFlelhe aw aAVTeawy! Chukwulku prescribed a
Smith ARN. Helos peovélen poceanse OF my bab sKin. A wurse Josie
Lotions awh othe, P baer Marcia ODAL dewy So Many inmates their
tc er Medical treatm ent aS the hat Tr ; dered i
bisepual and aay iWmates - 7 € JransSagensered ana
Captain Reitsma does Not enFerce
To Feel las AD SEG Tran sae
ane o ale \ u”
re TIONS or Foa d that V2.
Ye Bui iding Section F wi

the Kitohaw workere enw

. ) orkers or Ritch =F

: Men OF Freer
wdered, Bisexual and +h Looe

1
gay Inmates 4
at s - 3 4 F o :
€ “ppose Te Nave, A

; : ie cectect
i linmates jn the
Se testi Fy te thot Fact,

| ae = Rett s ma lanwores of Tefuse $s allow Pro
wp 6 ~60 eC er iA, i : ° : ;
healthy 6f Well “a Tv to : 3 the Telephone 4+, Ca\

x
2 be with i Wegu ry Fathec

erent et pera ee

ae

A~A Ss

ACER rcs csp
t j nace

rectal Phone call
\ My Mothec who js not
Dust past away te

this Time be cause
S$ CHrlst) awd She

Suraerfes Oust ¢ a
etiesillees ee a me N Not driveto come ose ae “ Hip OS PISCE Pg ST
Carre = RRR RNs ete ETI pe .
pt ni N Rei + sre. LAWS Ces my Teg we st + i rn
to Stop taken Mm * Rave + a

Mone iF & } “ i he Mee 4 ~ = enn
AM A CHronNl ec chore ent wee rm a>Nmate Trast F. 3 a department
CAptalw R its) AP rienT the had onl Fall ved ACCOUNT as 3
5, in ; e: SPb: WIW Not call the CoFF, we eIsGu-lp Visite ANA
© Tell thens that A Medical Defi of elas

iA NI m4 dice | Depa
te he é @partmeyt
ANewing Medleal at +h eye CoFF: 5

or Named Rabby

 

‘ Burns } heed]

‘ “x ‘ eld x LAY r 4 / _ " S$ S Hfil
Withdrawing Money Prop, - = Unit Medleal Department ty Kee
(F i Ll e es ACCOUNT after } : . a cep
winst Time - | © N& Corrected fF +h,

Se a
a 4 Richard Louls Butke +, i
TOs No sen

“2122250 : Clvil Actaw Nop
~ LE IE- ev-let-g
Ouestion No. 2% Answers and Replies lees civil me No.
1 omy. - oh tle oc. ae VS =O
Case 7:18-cv-00161-O Document 2B i Piled 3127 5's Page 6 of 11° Pageib 7

complaints oF the maiiRoom refusing
jan prayec Cloths as it is Not

Captain Reitsma Lonotes me about my
tian Church membec mailed it

+5 allow Me to have Spiritual Cris
Wesal te nave as aN inmate. And w~ Chris
to Me.

—_ ——w- al

Captalw Reitsma refuses +0 enForce or urge the Malnten ance. department
to tJ urew the air com dsftiower and Vents of F. As jt js seo caid dw the
1X Building E section cells that you Caw See Your own breath.
I am always denied communication With captain Rertsma and Never allowed
to be able fo talk +o him about my permawent single cell Restriction
While IM Tetas Department oF criminal Dustice Dw sttutionws Fot
my mewtal Health tram atizetions, Fear, sexual Assault erperience,
Sexual Than sgen dered-bisexual preFerences aS Well as selF-DefenSe
- Mur lec Charge - |
Captain Reitsma lawotes of TeFuses assistance with Spline a te 3 a
Me er ee Latter ane Chaplain Redwine +a come nual x oc
(4 er aulibd me Ta Avs to Church AS Dama CHeistlan PY ‘a with
b ‘ aie [AN Man Who
Delleves 1N CHrist Desus Whole Heartedly. Awd Wy
Life Where a Am practicing +o be Free of st

pw b by Not being able oe ; . ofalities ,
: a Fs Church om Spenk wit
here IW AG 9 Speak With a Ch,

ete IN NGA-SER discourages Me very Much so.

Trylng 4. Live wa

plain
Case 7:18-cv-00161-O Document 20 Filed 02/27/19 Page 7of11 PagelD 71

QUESTION NO. 4: State all facts known to you that you rely on to establish that Mrs.
Kline violated your federal constitutional or statutory rights. Be specific in identifying all conduct
on the part of this Defendant that you claim demonstrates such a violation.

ANSWER: Mics. Kiine \anwores me ANA pay request Foc assistance —_
refuses to help me With Obtaining w permanent single tell Restehetion

_ while in the Teras De artment oF corrections prisons. a ccd MAPS. Keine.

IN The hallway ov 2-5-14 Whew Z was at medical and beguyed hee to allow
Mme To talk +o her For a Se cond aNd She CeFused For the Secined Tt ius
Hhis Week and said, Write a Slek call Request and D constantly doit
ANS She Never answers it.

te

 

 

 

Mrs. KLine does Not aNS Wer my siele call Request to fallc With her
AN’ oC My T-6O0s, She also does Not Send the sick call Request
pol Tele ie Fe sponse Whew Zask heer in the 2-605g WAY ate
ou NO NSweriWva mu Sic Cal Di oie 14 | rd ——
ne ateb be canse of ay a mental Peet Ri eral i " ae
/ ~ . ¢ a les > eé Mistreatment of
mrs. KLive wot pursing IN OA reFecral Te Donl White iw Hunts ville Ty
Foc The SKy view ANT pw Rusk, Te Where they have Acravnnd the Shek
Mental Health treatment aws Sivale ceil
For housing awd its in Rusk, Tx closer ts my mether Where She Would
be Able fo Visit me because of Not Lelia a 4
the Situation Par AS NOW. |

Restrictten wecemmedatians

ble ta drfve iwhteA is

 

ae . senguitind aoe ee cote Te RE el ne wl ra an,

_ Secs. -. Ep a ay} : ep i tt eee
Mrs. Kline as my mewtal Health case werker will wot Contact the CoF Fie ids

WAN it me dleat Department to Fell them of my complaints OF Bobby Buews
the me dleal Director Is Still allowing medical to take money From my
“Yeust Fuws account a5 DT am CHronwle care aNd Net Suppose te be

Charye s- ~~ tn. aw able +o buy Ferom commissary Food, Medlealnne Vitarala 5

Stamps, Envelopes; paper awd other Legal mateclals TY weed 4y
he successful.

 

Mrs Kline Ve Fuses ot \gnotes my request te complain +. & es
Doty anh ys the mental Ye al th director Mr. paul Brookse
T have beer Trying To Tespect Fully complain ts De Doty and
pawl Brooks about ie permanent Single cell Re striction whil.
Is the Teas Department of corrections prises .

A a .

 

 

2-14-14 Richard L. Butler Tr. civil Retion Moe
— Tbe BNO. A\ABS 50 ") e RW Cv-1G6 Ek =e
a9 \
« a
t | +

a honlt yowand
Case 7:18-cv-00161-O Document 20 Filed 02/27/19 Page 8ofi1 PagelD 72

VERIFICATION

STATE OF TEXAS
Civil Action No. 7:18-cv-161-O

CGR COP 0D

COUNTY OF

I understand that a false statement or answer to any question in this cause of action will
subject me to penalties for perjury. I hereby verify, (certify, declare or state), under penalty of
perjury, that the foregoing answers are true and correct. (28 U.S.C. § 1746).

SIGNED on this__|"|__ dayof_Februacy , 2019.

Te Sena A Ruth Zz
Richard Louis Butler, Jr., Plaintiff
Case 7:18-cv-00161-O Document 20 Filed 02/27/19 Page9of11 PagelD 73

TEXAS DEPARTMENT OF CRIMINAL JUSTICE QE -1, 7]
CORRECTIONAL INSTITUTIONS DIVISION a

DIRECTOR’S REVIEW COMMITTEE
DECISION FORM

Offender: Butier, Richard #2123250 TDCJ-ID#: 2123250

Unit: JA 069 Date: 01/24/19

The Director's Review Committee (DRC) has rendered a decision regarding your appeal
of the Unit rejection of 3 small prayer cloths received in contradiction with BP-03.91,

Uniform Offender Correspondence Rules.

The return address indicates that the rejected item(s) was/were mailed to you from:

Aquilla Nash
Po Box 6500
Longview, TX. 75608

It is the decision of the DRC to uphold the Unit rejection of the above mentioned item(s).
You will have 60 days from the above date to make disposition of the denied item unless
security mandates there be no disposition.

DRC/SR
copy: Unit Mailroom

Aquilla Nash
file
Case 7:18-cv-00161-O Document 20 Filed 02/27/19 Page 10o0f11 PagelD 74

Metrocare Services
Patient Diagnosis

 

Name: Richard Louis Butler ID: 40167689, 001
Axis I
# Type Code Description NIN am 8g Wher) 21-19 iets BillableVersio
1 Primary 296.89 Bipolar II Disorder [| [“| DSMIV
2 Additional 305.20 Cannabis Abuse [] [“| DSMIV
Axis II
# Type Code Description Team ae R/OSpecifier BillableVersio
1 Additional 799.9 Diagnosis or Condition [] [“| DSMIV
Deferred on Axis IT
Axis ITI

     

Description Severity R/OSpecifier BillableVersio

1 Additional 294 PERSISTENT MENTAL [ “| ICD9
DISORDERS DUE TO
CONDITIOS CLASSIFIED
ELSEWHERE

2 Additional 278.00 OBESITY, UNSPECIFIED [| [“| ICD9

   

Axis IV
# Category Description

1 Housing problems e.g., homelessness; inadequate housing;
unsafe neighborhood; discord with
neighbors or landlord

Specifier

       

Axis V
# Score. Type Description
1 48 On Serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent

Admission shoplifting) OR any serious impairment in social, occupational, or school functioning
(e.g. no friends, unable to keep a job).

Electronically signed by Maria Mosomi, Advanced Practice Nurse, 05/21/2015 07:48:57
ee

     

LuaAauod

   

pith, SIAIHOS

EHE-1009G XL! Se VINO Le, oN

cag WIN L Ss WW O90| nn
swKa( 3? f7l44siq Ny@yfooy

44noD

tS a ect Gite dad oc

 

SP Reb ME, Ses

on g

cE

Sk ST
Bee path”

49°77 PYL 42 F714 40
FP MEST SAVES POLINY)

R9S59-LIEIL XL sy Jad wv mane
Nba we jove

FINM POS COG L

“ aseerit -0.N- VLA 1: Pry
